       Case 1:19-cv-04074-VEC Document 207 Filed 05/28/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

DONALD BERDEAUX and CHRISTINE
GRABLIS, individually and on behalf of all
others similarly situated,

                             Plaintiff,            C.A. No 1:19-cv-04074-VEC
 v.                                                Hon. Valerie E. Caproni
 ONECOIN LTD.; RUJA IGNATOVA;                      CLASS ACTION
 SEBASTIAN GREENWOOD; MARK
 SCOTT; DAVID PIKE; NICOLE J.
 HUESMANN; GILBERT ARMENTA; and
 THE BANK OF NEW YORK MELLON,
                             Defendants.

ATTORNEY’S AFFIDAVIT OF DONALD J. ENRIGHT IN SUPPORT OF DEFAULT
 JUDGMENT AGAINST DEFENDANTS ONECOIN LTD., RUJA IGNATOVA AND
                       GILBERT ARMENTA




                                             -1-
         Case 1:19-cv-04074-VEC Document 207 Filed 05/28/21 Page 2 of 5




       I, Donald J. Enright, hereby declare as follows:

       1.      I am a partner with the Law Firm of Levi & Korsinsky, LLP, Co-Lead Counsel for

Lead Plaintiff Donald Berdeaux and Plaintiff Christine Grablis (together, “Plaintiffs”) in the above

captioned Action (the “Action”). I am admitted pro hac vice in this matter. [ECF No. 101]. This

attorney’s affidavit is based on my own personal knowledge, the facts contained in relevant

documents as noted below, and Levi & Korsinsky’s records of the matters stated herein. If called

upon, I could and would competently testify thereto.

       2.      I respectfully submit this declaration pursuant to Federal Rule of Civil Procedure

55 and this Court’s Individual Rules of Practice in Civil Cases, in support of Plaintiffs’ Proposed

Default Judgment against Defendants OneCoin Ltd., Ruja Ignatova, and Gilbert Armenta.

       3.      On May 7, 2019, Plaintiffs commenced this Action. [ECF No. 1].

       4.      Plaintiffs filed their opening Complaint on May 7, 2019. [ECF No. 1]. Summonses

were issued as to, inter alia, Defendants OneCoin, and Ignatova on May 8, 2019. [ECF Nos. 11-

12]. After the selection of Lead Plaintiff, Plaintiffs were ordered to file an amended Complaint,

which Plaintiffs did on August 2, 2019 (ECF No. 40, the “FAC”). On December 3, 2019, Plaintiffs

filed a motion for service by publication against certain Defendants, including Defendants

OneCoin and Ignatova [ECF No. 71-74]. On January 24, 2020, this Court granted Plaintiffs’

motion for service by publication as to Defendants OneCoin and Ignatova (ECF No. 78, the

“Service Order”). On February 3, 2020, Plaintiffs filed a status update with this Court and the

attached declaration of John A. Carriel affirming that Plaintiffs had successfully served Defendants

OneCoin and Ignatova pursuant to the Service Order. [ECF No. 88]. Accordingly, as of February

3, 2020, Defendants OneCoin and Ignatova were served with the FAC and with their summonses.




                                                -1-
        Case 1:19-cv-04074-VEC Document 207 Filed 05/28/21 Page 3 of 5




       5.     On September 25, 2020, Plaintiffs filed their Second Amended Complaint (the

“SAC”). [ECF No. 125]. The SAC asserts the same or fewer claims against Defendants OneCoin

and Ignatova as the FAC, and so special service of the SAC on Defendants OneCoin and Ignatova

was unnecessary. See ECF No. 186.

       6.     On November 2, 2020, Defendant Armenta was served. [ECF No. 144]. His

response to the SAC was thus originally due November 23, 2020. See FED. R. CIV. P.

12(a)(1)(A)(i). Successful service was not contested and so on November 23, 2020, Defendant

Armenta requested an extension of time to respond to the SAC to March 1, 2021 while he obtained

formal civil counsel. [ECF No. 149]. This Court set Defendant Armenta’s time to respond to the

SAC initially for February 1, 2021, stating “[t]hree months is ample time for Defendant to obtain

counsel and respond to the Complaint.” [ECF No. 150]. On January 28, 2021, counsel for

Defendant Armenta entered their appearances for this Court (ECF Nos. 169-170), and requested

another extension to respond to the SAC. [ECF No. 171]. This Court granted Defendant Armenta’s

request again and set Defendant Armenta’s date to respond to the SAC as February 26, 2021,

stating, “[a]bsent extenuating circumstances, the Court is highly unlikely to grant any further

extensions of Mr. Armenta's time to respond to the complaint.” [ECF No. 172]. On February 16,

2021, counsel for Defendant Armenta filed a motion to withdraw from this Action. [ECF No. 175].

On February 17, 2021, this Court granted Defendant Armenta’s Counsel’s Motion, stating:

       Mr. Armenta must obtain new counsel not later than March 17, 2021. If no counsel
       has entered an appearance on the record as of that date, the Court will presume Mr.
       Armenta to be proceeding pro se. Mr. Armenta’s February 26, 2021 deadline to
       respond is adjourned to April 7, 2021.

       [ECF No. 176] (emphasis and italics in original). No counsel has filed an appearance on

behalf of Defendant Armenta by March 17, 2021 (nor at all), and Defendant Armenta has not

responded to the SAC by April 7, 2021. [ECF No. 184].

                                              -2-
         Case 1:19-cv-04074-VEC Document 207 Filed 05/28/21 Page 4 of 5




       7.      This Court properly has subject matter jurisdiction over the claims lodged against

Defendants OneCoin, Ignatova, and Armenta. This Court has subject matter jurisdiction under 28

U.S.C. § 1331 (federal question jurisdiction) and under Section 27 of the Exchange Act [15 U.S.C.

§ 77v] because Plaintiffs allege Sections 10(b) and 20(a) of the Exchange Act. Additionally, this

court has jurisdiction over Plaintiffs’ state law claims through supplemental jurisdiction, since the

state law claims arise out of the very same case and controversy as the federal law claims. See 28

U.S. Code § 1367(a) (“[T]he district courts shall have supplemental jurisdiction over all other

claims that are so related to claims in the action within such original jurisdiction that they form

part of the same case or controversy under Article III of the United States Constitution.”). This

Court also has subject matter jurisdiction in this Action pursuant to 28 U.S.C. §1332(a) and

1332(d)(2)(A) because this is a class action in which the matter or controversy exceeds the sum of

$5,000,000, exclusive of interest and costs, and in which some of the members of the Class are

citizens of a state different from the Defendants. Finally, this Court has subject matter jurisdiction

because Defendants are in default, and so the well-plead allegations of subject matter jurisdiction

are taken as true. See SAC at ¶¶ 13-14.

       8.      This default judgment is applicable to fewer than all of the Defendants.

Specifically, it is applicable to Defendants OneCoin, Ignatova, and Armenta only, and not to

Defendants Mark Scott, David Pike, Nichole J. Huesmann, Sebastian Greenwood, and Bank of

New York Mellon. Additionally, Plaintiffs have not yet moved for class certification. Accordingly,

a determination of damages prior to a decision as to whether this Action may proceed as a class

action is premature. Plaintiffs therefore request the issue of damages be resolved as to any

defaulted defendants following the resolution of any future motion for class certification to allow

for a determination on class-wide damages. See Telford v. Ideal Mortg. Bankers, LTD., No. CV



                                                -3-
         Case 1:19-cv-04074-VEC Document 207 Filed 05/28/21 Page 5 of 5




09-5518, 2010 WL 3924790, at *4 (E.D.N.Y. Aug. 17, 2010), report and recommendation

adopted, No. 09-CV-5518 JS AKT, 2010 WL 3909313 (E.D.N.Y. Sept. 27, 2010) (recommending

that in light of defendant's default depriving Plaintiff of an opportunity to conduct discovery, that

Plaintiff be granted an opportunity to conduct discovery on the question of the class and damages).


        9.     Similarly, Plaintiffs would request the opportunity to file a renewed motion for

default judgment against Defendants OneCoin, Ignatova, and Armenta should a class become

certified in this Action. Because several defendants’ motions to dismiss remain sub judice and no

discovery has been possible in this Action as a result of the automatic stay of discovery codified

by the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u–4(b)(3)(B), a motion for

class certification would be premature at this time.

       10.     Attached as Exhibit A is the affidavit of service as to Defendants OneCoin and

Ignatova.

       11.     Attached as Exhibit B is an affidavit of service of the pleadings as to Defendant

Armenta.

       12.     Attached as Exhibit C are the certificates of default signed by the Clerk of the

Court pursuant to Local Civil Rule 55.1

       I hereby affirm and attest, under penalty of perjury of the laws of the United States of

America, that the foregoing is true and correct this 28th day of May, 2021.

                                                       /s/ Donald J. Enright
                                                       Donald J. Enright




                                                -4-
